UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8317 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8317 (Name and address of agent for service) Registrant's telephone number, including area code:(724) 935-5520 or (800) 860-3863 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Name of Fund:Muhlenkamp Fund /Wexford Trust Period:July 1, 2010 to June 30, 2011 Company Name Meeting Date CUSIP Ticker WESTPORT INNOVATIONS INC. 7/15/2011 WPRT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - JOHN A. BEAULIEU For 02 - WARREN J. BAKER For 03 - M. A. (JILL) BODKIN For 04 - DAVID R. DEMERS For 05 - DEZSO J. HORBATH For 06 - SARAH LIAO SAU TUNG For 07 - ALBERT MARINGER For 08 - GOTTFRIED (GUFF) MUENCH For For 2.APPOINTMENT OF KPMG LLP, AS Issuer AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING DIRECTORS TO FIX THEIR REMUNERATION. For For 3.TO APPROVE THE ADOPTION OF THE Issuer OMNIBUS INCENTIVE PLAN OF THE CORPORATION AS FULLY DESCRIBED IN THE CORPORATION'S ACCOMPANYING INFORMATION CIRCULAR, DATED JUNE 1, 2010 (THE "INFORMATION CIRCULAR") AND ATTACHED THERETO AS SCHEDULE "B". Company Name Meeting Date CUSIP Ticker ORACLE CORPORATION 10/6/2010 68389X105 ORCL Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 – JEFFREY S. BERG For 02 – H. RAYMOND BINGHAM For 03 – MICHAEL J. BOSKIN For 04 – SAFRA A. CATZ For 05 – BRUCE R. CHIZEN For 06 – GEORGE H. CONRADES For 07 – LAWRENCE J. ELLISON For 08 – HECTOR GARCIA-MOLINA For 09 – JEFFREY O. HENLEY 10 – MARK V. HURD For 11 – DONALD L. LUCAS For 12 – NAOMI O. SELIGMAN For For 2.APPROVE THE ORACLE CORPORA- Issuer TION EXECUTIVE BONUS PLAN. For For 3.APPROVE THE ORACLE CORPORATION Issuer AMENDED AND RESTATED 2000 LONG- TERM EQUITY INCENTIVE PLAN, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 419,020,418 SHARES. For For 4.RATIFY THE SELECTION OF ERNST & Issuer YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 5/31/11. Against Against 5.ACT ON A STOCKHOLDER PROPOSAL Shareholder TO AMEND THE CORPORATE BYLAWS TO ESTABLISH A BOARD COMMITTEE ON SUSTAINABILITY. Against Against 6.ACT ON A STOCKHOLDER PROPOSAL Shareholder REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. Against Against 7.ACT ON A STOCKHOLDER PROPOSAL Shareholder REGARDING EQUITY RETENTION. Company Name Meeting Date CUSIP Ticker NOVOGEN LIMITED 10/29/2010 67010F103 NVGN Vote MRV Proposal Proposed by Issuer or Security Holder For For 2.REMUNERATION REPORT Issuer For For 3.RE-ELECTION OF MR. WILLIAM D. Issuer RUECKERT For For 4.RE-ELECTION OF MR. JOSIAH T. AUSTIN Issuer For For 5.RE-ELECTION OF MR. PETER R. WHITE Issuer For For 6.RE-ELECTION OF MR. ROSS C. Issuer YOUNGMAN Company Name Meeting Date CUSIP Ticker MIPS TECHNOLOGIES, INC. 11/11/2010 MIPS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - KENNETH L. COLEMAN Issuer For 02 - WILLIAM M. KELLEY Issuer For 03 - SANDEEP VIJ Issuer For For 2 - RATIFICATION OF APPOINTMENT BY Issuer MIPS TECHNOLOGIES OF ERNST & YOUNG LLP TO SERVE AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2011 FISCAL YEAR. Company Name Meeting Date CUSIP Ticker CISCO SYSTEMS, INC. 11/18/2010 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1a - CAROL A. BARTZ For 1b - M. MICHELE BURNS For 1c - MICHAEL D. CAPELLAS For 1d - LARRY R. CARTER For 1e - JOHN T. CHAMBERS For 1f - BRIAN L. HALLA For 1g - DR. JOHN L. HENNESSY For 1h - RICHARD M. KOVACEVICH For 1i - RODERICK C. MCGEARY For 1j - MICHAEL K. POWELL For 1k - ARUN SARIN For 1l - STEVEN M. WEST For 1m - JERRY YANG For For PROPOSAL 2 - TO APPROVE A NON- Issuer BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. For For PROPOSAL 3 - TO RATIFY THE APPOINT- Issuer MENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGIS- TERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2011. Against Against PROPOSAL 4 - PROPOSAL SUBMITTED BY Shareholder A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Against Against PROPOSAL 5 - PROPOSAL SUBMITTED BY Shareholder SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHARE- HOLDERS, WITHIN SIX MONTHS, PROVID- ING A SUMMARIZED LISTING AND ASSESS- MENT OF CONRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKE- LIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIO- LATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Against Against PROPOSAL 6 - PROPOSAL SUBMITTED BY Shareholder A SHAREHOLDER REQUESTING THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERN- MENTS, AS SET FORTH IN THE ACCOM- PANYING PROXY STATEMENT. Company Name Meeting Date CUSIP Ticker HEWLETT-PACKARD CO. 3/23/2011 HPQ Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1a - M. L. ANDREESSEN For 1b - L. APOTHEKER For 1c - L. T. BABBIO, JR. For 1d - S. M. BALDAUF For 1e - S. BANERJI For 1f - R. L. GUPTA For 1g - J. H. HAMMERGREN For 1h - R. J. LANE For 1i - G. M. REINER For 1j - P. F. RUSSO For 1k - D. SENEQUIER For 1l - G. K. THOMPSON For 1m - M. C. WHITMAN For For 2.RATIFICATION OF THE APPOINTMENT Issuer OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTBER 31, 2011. For For 3.ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For 1 Year 4.ADVISORY VOTE ON THE FREQUENCY Issuer OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. For For 5.APPROVAL OF THE HEWLETT-PACK- Issuer ARD COMPANY 2 PURCHASE PLAN. For For 6.APPROVAL OF AN AMENDMENT TO THE Issuer HEWLETT-PACKARD COMPANY 2005 PAY- FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. Company Name Meeting Date CUSIP Ticker KB HOME 4/7/2011 48666K109 KBH Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1A - BARBARA T. ALEXANDER For 1B - STEPHEN F. BOLLENBACH For 1C - TIMOTHY W. FINCHEM For 1D - KENNETH M. JASTROW, II For 1E - ROBERT L. JOHNSON For 1F - MELISSA LORA For 1G - MICHAEL G. MCCAFFERY For 1H - JEFFREY T. MEZGER For 1I - LESLIE MOONVES For 1J - LUIS G. NOGALES For For 2 - APPOINTMENT OF ERNST & YOUNG LLP Issuer AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING NOVEMBER 30, 2011. For For 3.PROPOSAL TO APPROVE AN AMEND- Issuer MENT TO THE KB HOME 2010 EQUITY INCENTIVE PLAN. For For 4.ADVISORY VOTE TO APPROVE NAMED Issuer EXECUTIVE OFFICER COMPENSATION. For 1 Year 5.ADVISORY VOTE ON THE FREQUENCY Issuer OF AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSA- TION. Company Name Meeting Date CUSIP Ticker MARSHALL EDWARDS, INC. 4/13/2011 MSHL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - WILLIAM D. RUECKERT For 02 - DR. CHRISTINE A. WHITE For For 1.APPROVAL OF TRANSACTIONS CON- Issuer TEMPLATED BY THE ASSET PURCHASE AGREEMENT, INCLUDING ISSUANCE OF SERIES A CONVERTIBLE PREFERRED STOCK. For For 3."SAY-ON-PAY" VOTE Issuer For 3 Year 4.FREQUENCY OF FUTURE "SAY-ON-PAY" Issuer VOTES For For 5.RATIFICATION OF APPOINTMENT OF Issuer BDO USA, LLP AS INDEPENDENT REGIS- TERED PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP Ticker INNOVATIVE SOLUTIONS & 4/21/2011 45769N105 ISSC SUPPORT, INC. Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For For 01 - ROBERT A. MIONIS For 02 - GLEN R. BRESSNER For 03 - ROBERT MITTELSTAEDT, JR. For 3 Year 2 - PREFERENCE THAT THE ADVISORY Issuer VOTE ON THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS BE HELD ONCE EVERY. For For 3 - APPROVAL OF THE RESOLUTION Issuer APPROVING COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE COM- PENSATION DISCUSSION AND ANALYSIS SECTION. For For 4.RATIFICATION OFTHE APPOINTMENT Issuer OF DELOITTE & TOUCHE, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED 9/30/2011. Company Name Meeting Date CUSIP Ticker SONIC AUTOMOTIVE, INC. 4/21/2011 83545G102 SAH Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - O. BRUTON SMITH For 02 - B. SCOTT SMITH For 03 - DAVID B. SMITH For 04 - WILLIAM R. BROOKS For 05 - WILLIAM I. BELK For 06 - ROBERT HELLER For 07 - ROBERT L. REWEY For 08 - VICTOR H. DOOLAN For 09 - DAVID C. VORHOFF For For 2 - TO APPROVE A NON-BINDING Issuer ADVISORY VOTE ON SONIC AUTOMOTIVE, INCS.'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. For 1 Year 3 - TO APPROVE A NON-BINDING Issuer ADVISORY VOTE ON THE FREQUENCY OF HOLDING A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. For For 4 - TO RATIFY THE APPOINTMENT OF Issuer ERNST & YOUNG LLP AS SONIC AUTOMO- TIVE, INC.'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2011. Company Name Meeting Date CUSIP Ticker THE PNC FINANCIAL SERVICES 4/26/2011 PNC GROUP, INC. Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1a - RICHARD O. BERNDT For 1b - CHARLES E. BUNCH For 1c - PAUL W. CHELLGREN For 1d - KAY COLES JAMES For 1e - RICHARD B. KELSON For 1f - BRUCE C. LINDSAY For 1g - ANTHONY A. MASSARO For 1h - JANE G. PEPPER For 1i - JAMES E. ROHR For 1j - DONALD J. SHEPARD For 1k - LORENE K. STEFFES For 1l - DENNIS F. STRIGL For 1m - THOMAS J. USHER For 1n - GEORGE H. WALLS, JR. For 1o - HELGE H. WEHMEIER For For 2.RATIFICATION OF THE AUDIT COMMIT- Issuer TEE'S SELECTION OF PRICEWATERHOUSE- COOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. For For 3.APPROVAL OF 2 Issuer PLAN TERMS. For For 4.APPROVAL OF AN ADVISORY VOTE ON Issuer EXECUTIVE COMPENSATION. For 1 Year 5.RECOMMENDATION FOR THE Issuer FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker E. I. DUPONT DE NEMOURS 4/27/2011 DD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1a - RICHARD A. BROWN For 1b - ROBERT A. BROWN For 1c - BERTRAND P. COLLOMB For 1d - CURTIS J. CRAWFORD For 1e - ALEXANDER M. CUTLER For 1f - ELEUTHERE I. du PONT For 1g - MARILLYN A. HEWSON For 1h - LOIS D. JULIBER For 1i - ELLEN J. KULLMAN For 1j - WILLIAM K. REILLY For For 2.ON RATIFICATION OF INDEPENDENT Issuer REGISTERED PUBLIC ACCOUNTING FIRM. For For 3.ON AMENDED EQUITY AND INCENTIVE Issuer PLAN. For For 4.TO APPROVE, BY ADVISORY VOTE, Issuer EXECUTIVE COMPENSATION. For 1 Year 5.TO RECOMMEND, BY ADVISORY VOTE, Issuer THE FREQUENCY OF EXECTUTIVE COMPENSATION VOTES. Against Against 6.ON SPECIAL SHAREOWNER MEETINGS. Shareholder Against Against 7.ON GENETICALLY ENGINEERED SEED. Shareholder Against Against 8.ON EXECUTIVE COMPENSATION Shareholder REPORT. Company Name Meeting Date CUSIP Ticker RYLAND GROUP, INC. 4/27/11 RYL Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - LESLIE M. FRECON For 02 - ROLAND A. HERNANDEZ For 03 - WILLIAM L. JEWS For 04 - NED MANSOUR For 05 - ROBERT E. MELLOR For 06 - NORMAN J. METCALFE For 07 - LARRY T. NICHOLSON For 08 - CHARLOTTE ST. MARTIN For 09 - R. G. VAN SCHOONENBERG For For 2 - CONSIDERATION OF AN ADVISORY Issuer VOTE ON THE COMPENSATION PROGRAM FOR RYLAND'S NAMED EXECUTIVE OFFICERS. For 1 Year 3 - CONSIDERATION OF AN ADVISORY Issuer VOTE ON THE FREQUENCY OF THE ADVSORY VOTE ON THE COMPENSATION PROGRAM FOR RYLAND'S NAMED EXECUTIVE OFFICERS. For For 4 - APPROVAL OF THE RYLAND GROUP, Issuer INC. 2 For For 5 - APPROVAL OF THE RYLAND GROUP, Issuer INC. 2011 NON-EMPLOYEE DIRECTOR STOCK PLAN. Against Against 6 - CONSIDERATION OF A PROPOSAL Shareholder FROM CALVERT ASSET MANAGEMENT COMPANY, INC. AND THE NATHAN CUM- MINGS FOUNDATION (STOCKHOLDERS). For For 7 - RATIFICATION OF THE APPOINTMENT Issuer OF ERNST & YOUNG LLP AS RYLAND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Company Name Meeting Date CUSIP Ticker STANLEY FURNITURE CO. 4/27/2011 STLY Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - ROBERT G. CULP, III For 02 - T. SCOTT MCILHENNY, JR. For For 2 - AN ADVISORY VOTE REGARDING THE Issuer APPROVAL OF COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. For 1 Year 3 - AN ADVISORY VOTE REGARDING THE Issuer FREQUENCY OF STOCKHOLDER APPROVAL OF THE COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. Company Name Meeting Date CUSIP Ticker TRUE RELIGION APPAREL, INC. 4/27/11 89784N104 TRLG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - JEFFREY LUBBELL For 02 - MARCELLO BOTTOLI For 03 - JOSEPH COULOMBE For 04 - G. LOUIS GRAZIADIO, III For 05 - ROBERT L. HARRIS, II For 06 - SETH R. JOHNSON For 07 - MARK S. MARON For For 2 - TO RATIFY THE APPOINTMENT OF Issuer DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. For For 3 - AN ADVISORY VOTE APPROVING THE Issuer COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For 3 Year 4 - AN ADVISORY VOTE ON THE FRE- Issuer QUENCY OF HOLDING FUTURE ADVISORY VOTES ON COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS. Company Name Meeting Date CUSIP Ticker CORNING INC. 4/28/11 GLW Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: JOHN SEELY BROWN For 1B - ELECTION OF DIRECTOR: JOHN A CANNING, JR. For 1C - ELECTION OF DIRECTOR: GORDON GUND For 1D - ELECTION OF DIRECTOR: KURT M. LANDGRAF For 1E - ELECTION OF DIRECTOR: H. ONNO RUDING For 1F - ELECTION OF DIRECTOR: GLENN F. TILTON For For 2 - APPROVAL, BY NON-BINDING VOTE, ON Issuer EXECUTIVE COMPENSATION. For 1 Year 3 - APPROVAL, BY NON-BINDING VOTE, ON Issuer THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. For For 4 - RATIFY THE APPOINTMENT OF PRICE- Issuer WATERHOUSE COOPERS LLP AS CORN- ING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Against Against 5 - SHAREHOLDER PROPOSAL CONCERN- Shareholder ING SPECIAL MEETINGS. Company Name Meeting Date CUSIP Ticker PFIZER INC. 4/28/11 PFE Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - DENNIS A. AUSIELLO For 1B - MICHAEL S. BROWN For 1C - M. ANTHONY BURNS For 1D - W. DON CORNWELL For 1E - FRANCES D. FERGUSSON For 1F - WILLIAM H. GRAY III For 1G - CONSTANCE J. HORNER For 1H - JAMES M. KILTS For 1I - GEORGE A. LORCH For 1J - JOHN P. MASCOTTE For 1K - SUZANNE NORA JOHNSON For 1L - IAN C. READ For 1M - STEPHEN W. SANGER For For 2 - PROPOSAL TO RATIFY THE SELECTION Issuer OF KPMG LLP AS INDEPENDENT REGIS- TERED PUBLIC ACCOUNTING FIRM FOR For For 3 - ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For 2 Years 4 - ADVISORY VOTE ON THE FREQUENCY Issuer OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Against Against 5 - SHAREHOLDER PROPOSAL REGARD- Shareholder ING PUBLICATION OF POLITICAL CONTRIBUTIONS. Against Against 6 - SHAREHOLDER PROPOSAL REGARD- Shareholder ING PUBLIC POLICY INITIATIVES. Against Against 7 - SHAREHOLDER PROPOSAL REGARD- Shareholder ING PHARMACEUTICAL PRICE RESTRAINTS. Against Against 8 - SHAREHOLDER PROPOSAL REGARD- Shareholder ING C978ACTION BY WRITTEN CONSENT. Against Against 9 - SHAREHOLDER PROPOSAL REGARD- Shareholder ING SPECIAL SHAREHOLDER MEETINGS. Against Against 10 - SHAREHOLDER PROPOSAL REGARD- Shareholder ING ANIMAL RESEARCH. Company Name Meeting Date CUSIP Ticker AT&T INC. 4/29/11 00206R102 T Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a.RANDALL L. STEPHENSON For 1b.GILBERT F. AMELIO For 1c.REUBEN V. ANDERSON For 1d.JAMES H. BLANCHARD For 1e.JAIME CHICO PARDO For 1f.JAMES P. KELLY For 1g.JON C. MADONNA For 1h.LYNN M. MARTIN For 1i.JOHN B. MCCOY For 1j.JOYCE M. ROCHE For 1k.MATTHEW K. ROSE 1l.LAURA D'ANDREA TYSON For For 2.RATIFICATION OF APPOINTMENT OF Issuer INDEPENDENT AUDITORS. For For 3.APPROVAL 2 Issuer For For 4.ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For 3 Years 5.ADVISORY VOTE ON FREQUENCY OF Issuer VOTE ON EXECUTIVE COMPENSATION. Against Against 6.POLITICAL CONTRIBUTIONS Shareholder Against Against 7.SPECIAL SHAREHOLDER MEETINGS. Shareholder Against Against 8.WRITTEN CONSENT. Shareholder Company Name Meeting Date CUSIP Ticker ABBOTT LABORATORIES 4/29/11 ABT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - R. J. ALPERN For 02 - R. S. AUSTIN For 03 - W. J. FARRELL For 04 - H. L. FULLER For 05 - E. M. LIDDY For 06 - P. N. NOVAKOVIC For 07 - W. A. OSBORN For 08 - S. C. SCOTT III For 09 - G. F. TILTON For 10 - M. D. WHITE For For 2 - RATIFICATION OF DELOITTE & TOUCHE Issuer LLP AS AUDITORS. For For 3 - SAY ON PAY - AN ADVISORY VOTE ON Issuer THE APPROVAL OF EXECUTIVE COMPENSATION. For 1 Year 4 - SAY WHEN ON PAY - AN ADVISORY Issuer VOTE ON THE APPROVAL OF THE FRE- QUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Against Against 5 - SHAREHOLDER PROPOSAL - Shareholder PHARMACEUTICAL PRICING. Company Name Meeting Date CUSIP Ticker NOBLE CORPORATION 4/29/11 H5833N103 NE Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - LAWRENCE J. CHAZEN For 02 - JON A MARSHALL For 03 - MARY P. RICCIARDELLO For For 2 - APPROVAL OF THE 2010 ANNUAL Issuer REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF THE COM- PANY FOR FISCAL YEAR 2010. For For 3 - APPROVAL OF THE CREATION OF A Issuer RESERVE THROUGH APPROPRIATION OF RETAINED EARNINGS. For For 4 - APPROVAL OF A CAPITAL REDUCTION Issuer BY CANCELLATION OF CERTAIN SHARES HELD IN TREASURY. For For 5 - APPROVAL OF AN EXTENSION OF Issuer BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 28, 2013. For For 6 - APPROVAL OF A RETURN OF CAPITAL Issuer IN THE FORM OF A PAR VALUE REDUC- TION IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. For For 7 - APPROVAL OF THE APPOINTMENT OF Issuer PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 AND THE ELECTION OF PRICEWATER- HOUSECOOPERS AG AS STATUTORY AUDITOR FOR A ONE-YEAR TERM. For For 8 - APPROVAL OF THE DISCHARGE OF Issuer THE MEMBERS OF THE BOARD OF DIREC- TORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR FISCAL YEAR 2010. For For 9 - APPROVAL, ON AN ADVISORY BASIS, Issuer OF THE COMPENSATION OF THE COM- PANY'S NAMED EXECUTIVE OFFICERS. For 3 Years 10 - ADVISORY VOTE ON FREQUENCY OF Issuer THE EXECUTIVE COMPENSATION ADVISORY VOTE. Company Name Meeting Date CUSIP Ticker BERKSHIRE HATHAWAY, INC. 4/30/11 BRK.B Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - WARREN E. BUFFETT For 02 - CHARLES T. MUNGER For 03 - HOWARD G. BUFFETT For 04 - STEPHEN B. BURKE For 05 - SUSAN L. DECKER For 06 - WILLIAM H. GATES, III For 07 - DAVID S. GOTTESMAN For 08 - CHARLOTTE GUYMAN For 09 - DONALD R. KEOUGH For 10 - THOMAS S. MURPHY For 11 - RONALD L. OLSON For 12 - WALTER SCOTT, JR. For For 2 - NON-BINDING RESOLUTION TO Issuer APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFI- CERS, AS DESCRIBED IN THE 2011 PROXY STATEMENT. For 3 Years 3 - NON-BINDING RESOLUTION TO DETER- Issuer MINE THE FREQUENCY (WHETHER ANNUAL, BIENNIAL OR TRIENNIAL) WITH WHICH SHAREHOLDERS OF THE COM- PANY SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON EXECUTIVE COMPEN- SATION. Against Against 4 - TO APPROVE THE SHAREHOLDER Shareholder PROPOSAL WITH RESPECT TO THE ESTABLISHMENT OF QUANTITATIVE GOALS FOR THE REDUCTION OF GREEN- HOUSE GAS AND OTHER AIR EMISSIONS AT BERKSHIRE'S ENERGY GENERATING HOLDINGS. Company Name Meeting Date CUSIP Ticker LATTICE SEMICONDUCTOR 5/03/11 LSCC CORP. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - DARIN G. BILLERBECK For 02 - DAVID E. CORESON For 03 - PATRICK S. JONES For 04 - W. RICHARD MARZ For 05 - GERHARD H. PARKER For 06 - HANS SCHWARZ For For 2 - PROPOSAL TO APPROVE THE LATTICE Issuer SEMICONDUCTOR CORPORATION 2011 NON-EMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN. For For 3 - ADVISORY VOTE ON NAMED EXECU- Issuer TIVE OFFICER COMPENSATION. For 3 Years 4 - EXECUTIVE COMPENSATION FRE- Issuer QUENCY SHAREHOLDER VOTE. For For 4 - RATIFICATION OF THE APPOINTMENT Issuer OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 12/31/11. Company Name Meeting Date CUSIP Ticker POWER ONE INC. 5/03/11 73930R102 PWER Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 – KENDALL R. BISHOP For 02 – JON GACEK For 03 – KAMBIZ HOOSHMAND For 04 – MARK MELLIAR-SMITH For 05 – RICHARD M. SWANSON For 06 – RICHARD J. THOMPSON For 07 – JAY WALTERS For For 2 – ADVISORY RESOLUTION ON NAMED Issuer EXECUTIVE OFFICER COMPENSATION. For 2 Years 3 – ADVISORY VOTE ON THE FREQUENCY Issuer OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. For For 4 – AMENDMENT TO THE AMENDED AND Issuer RESTATED POWER-ONE, INC. 2004 STOCK INCENTIVE PLAN. For For 5 – RATIFICATION OF THE APPOINTMENT Issuer OF DELOITTE & TOUCHE LLP AS POWER- ONE’S INDEPENDENT AUDITORS FOR THE COMPANY FOR FISCAL 2011. Company Name Meeting Date CUSIP Ticker CONSOL ENERGY, INC. 5/04/11 20854P109 CNX Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - J. BRETT HARVEY For 02 - JOHN WHITMIRE For 03 - PHILIP W. BAXTER For 04 - JAMES E. ALTMEYER, SR. For 05 - WILLIAM E. DAVIS For 06 - RAJ K. GUPTA For 07 - PATRICIA A. HAMMICK For 08 - DAVID C. HARDESTY, JR. For 09 - JOHN T. MILLS For 10 - WILLIAM P. POWELL For 11 - JOSEPH T. WILLIAMS For For 2 - RATIFICATION OF ANTICIPATED Issuer SELECTION OF INDEPENDENT AUDITOR: ERNST & YOUNG LLP. For For 3 - ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For 2 Years 4 - ADVISORY VOTE ON THE FREQUENCY Issuer OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker NOVOGEN LIMITED 5/06/11 67010F103 NVGN Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 - TO APPROVE THE ASSET PURCHASE Issuer AGREEMENT. For For 2A - TO ISSUE WILLIAM D. RUECKERT, A Issuer DIRECTOR OF NOVOGEN, ON OR BEFORE 31 MARCH 2,000 OPTIONS. For For 2B - TO ISSUE PETER R. WHITE, A Issuer DIRECTOR OF NOVOGEN, ON OR BEFORE 31 MARCH 2,000 OPTIONS. For For 2C - TO ISSUE ROSS C. YOUNGMAN, A Issuer DIRECTOR OF NOVOGEN, ON OR BEFORE 31 MARCH 2,000 OPTIONS. For For 2D - TO ISSUE PETER D. A. SCUTI, A Issuer DIRECTOR OF NOVOGEN, ON OR BEFORE 31 MARCH 2,000 OPTIONS. Company Name Meeting Date CUSIP Ticker HOSPIRA, INC. 5/10/11 HSP Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF CLASS I DIRECTOR: IRVING W. BAILEY, II For 1B - ELECTION OF CLASS I DIRECTOR: F. MICHAEL BALL For 1C - ELECTION OF CLASS I DIRECTOR: JACQUE J. SOKOLOV For For 2 - TO APPROVE AN AMENDMENT TO OUR Issuer RESTATED CERTIFICATE OF INCORPORA- TION TO ELIMINATE THE SUPER-MAJORITY VOTE REQUIREMENT TO REMOVE DIRECTORS FOR CAUSE. For For 3 -TO APPROVE AN AMENDMENT TO OUR Issuer RESTATED CERTIFICATE OF INCORPORA- TION TO ELIMINATE THE SUPER-MAJORITY VOTE REQUIREMENT FOR BYLAW ADOP- TION, AMENDMENT OR REPEAL. For For 4 - TO APPROVE AN AMENDMENT TO OUR Issuer RESTATED CERTIFICATE OF INCORPORA- TION TO ELIMINATE THE SUPER-MAJORITY VOTE REQUIREMENT FOR ALTERATION, AMENDMENT OR REPEAL OF CERTAIN PROVISIONS IN THE CERTIFICATE OF INCORPORATION. For For 5 - TO APPROVE, BY NON-BINDING VOTE, Issuer EXECUTIVE COMPENSATION. For 1 Year 6 - TO RECOMMEND, BY NON-BINDING Issuer VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. For For 7 - PROPOSAL TO RATIFY THE APPOINT- Issuer MENT OF DELOITTE & TOUCHE LLP AS AUDITORS FOR HOSPIRA FOR 2011. Company Name Meeting Date CUSIP Ticker CAPITAL ONE FINANCIAL 5/11/11 14040H105 COF CORPORATION Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: PATRICK W. GROSS For 1B - ELECTION OF DIRECTOR: ANN FRITZ HACKETT For 1C - ELECTION OF DIRECTOR: PIERRE E. LEROY For For 2 - RATIFICATION OF SELECTION OF Issuer ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF CAPITAL ONE FOR 2011. For For 3 - APPROVAL OF AMENDMENTS TO Issuer CAPITAL ONE'S RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. For For 4 - ADVISORY, NON-BINDING APPROVAL Issuer OF CAPITAL ONE'S 2- TIVE OFFICER COMPENSATION. For 1 Year 5 - ADVISORY, NON-BINDING APPROVAL Issuer OF THE FREQUENCY WITH WHICH CAPITAL ONE WILL HOLD A STOCKHOLDER VOTE TO APPROVE ITS NAMED EXECUTIVE OFFICER COMPENSATION. Company Name Meeting Date CUSIP Ticker HELIX ENERGY SOLUTIONS 5/11/11 42330P107 HLX GROUP, INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - NANCY K. QUINN For 02 - WILLIAM L. TRANSIER For For 2 - RATIFICATION OF THE SELECTION OF Issuer ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2011. For For 3 - APPROVAL, ON A NON-BINDING Issuer ADVISORY BASIS, OF THE 2010 COMPEN- SATION OF OUR NAMED EXECUTIVE OFFICERS. For 3 Years 4 - THE VOTE, ON A NON-BINDING ADVI- Issuer SORY BASIS, ON THE FREQUENCY OF INCLUDING AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECU- TIVE OFFICERS EVERY ONE, TWO OR THREE YEARS. Company Name Meeting Date CUSIP Ticker LABORATORY CORP. OF 5/11/11 50540R409 LH AMERICA HOLDINGS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: DAVID P. KING For 1B - ELECTION OF DIRECTOR: KERRII B. ANDERSON For 1C - ELECTION OF DIRECTOR: JEAN-LUC BELINGARD For 1D - ELECTION OF DIRECTOR: N. ANTHONY COLES, JR., M.D., M.P.H. For 1E - ELECTION OF DIRECTOR: WENDY E. LANE For 1F - ELECTION OF DIRECTOR: THOMAS P. MACMAHON For 1G - ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. For 1H - ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH For 1I - ELECTION OF DIRECTOR: M. KEITH WEIKEL, PH.D. For 1J - ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. For For 2 - TO APPROVE, BY NON-BINDING VOTE, Issuer EXECUTIVE COMPENSATION. For 1 Year 3 - TO RECOMMEND, BY NON-BINDING Issuer VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. For For 4 - RATIFICATION OF THE APPOINTMENT Issuer OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Company Name Meeting Date CUSIP Ticker PHILIP MORRIS 5/11/11 PM INTERNATIONAL INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a - HAROLD BROWN For 1b - MATHIS CABIALLAVETTA For 1c - LOUIS C. CAMILLERI For 1d - J. DUDLEY FISHBURN For 1e - JENNIFER LI For 1f - GRAHAM MACKAY For 1g - SERGIO MARCHIONNE For 1h - LUCIO A. NOTO For 1i - CARLOS SLIM HELU For 1j - STEPHEN M. WOLF For For 2 - RATIFICATION OF THE SELECTION OF Issuer INDEPENDENT AUDITORS. For For 3 - ADVISORY VOTE TO APROVE EXECU- Issuer TIVE COMPENSATION. For 1 Year 4 - ADVISORY VOTE ON THE FREQUENCY Issuer OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Against Against 5 - STOCKHOLDER PROPOSAL 1 - FOOD Shareholder INSECURITY AND TOBACCO USE. Against Against 6 - STOCKHOLDER PROPOSAL 2 - Shareholder INDEPENDENT BOARD CHAIR. Company Name Meeting Date CUSIP Ticker PULTEGROUP, INC. 5/11/11 PHM Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - BRIAN P. ANDERSON For 02 - CHERYL W. GRISE For 03 - PATRICK J. O'LEARY For 04 - THOMAS M. SCHOEWE For For 2 - RATIFICATION OF THE APPOINTMENT Issuer OF ERNST & YOUNG LLP AS OUR INDE- PENDENT REGISTERED PUBLIC ACCOUNT- ING FIRM. For For 3 - AN ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For 1 Year 4 - AN ADVISORY VOTE ON THE FRE- Issuer QUENCY WITH WHICH AN ADVISORY VOTE ON EXECUTIVE COMPENSATION SHOULD BE HELD. Against Against 5 - A SHAREHOLDER PROPOSAL REQUEST- Shareholder ING AN AMENDMENT TO THE COMPANY'S CORPORATE GOVERNANCE GUIDELINES TO REQUIRE THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPEN- DENT DIRECTOR, IF PROPERLY PRESENTED AT THE MEETING. Against Against 6 - A SHAREHOLDER PROPOSAL REGARD- Shareholder ING THE USE OF PERFORMANCE-BASED OPTIONS, IF PROPERLY PRESENTED AT THE MEETING. Against Against 7 - A SHAREHOLDER PROPOSAL REQUEST- Shareholder ING CUMULATIVE VOTING IN THE CONTES- TED ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Company Name Meeting Date CUSIP Ticker FORD MOTOR CO. 5/12/11 F Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - STEPHEN G. BUTLER For 1B - KIMBERLY A. CASIANO For 1C - ANTHONY F. EARLEY, JR. For 1D - EDSEL B. FORD II For 1E - WILLIAM CLAY FORD, JR. For 1F - RICHARD A. GEPHARDT For 1G - JAMES H. HANCE, JR. For 1H - IRVINE O. HOCKADAY, JR. For 1I - RICHARD A. MANOOGIAN For 1J - ELLEN R. MARRAM For 1K - ALAN MULALLY For 1L - HOMER A. NEAL For 1M - GERALD L. SHAHEEN For 1N - JOHN L. THORNTON For For 2 - RATIFICATION OF SELECTION OF Issuer INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For 3 - SAY ON PAY - AN ADVISORY VOTE TO Issuer APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. For 1 Year 4 - SAY WHEN ON PAY - AN ADVISORY Issuer VOTE ON THE FREQUENCY OF A SHARE- HOLDER VOTE TO APPROVE THE COM- PENSATION OF THE NAMED EXECUTIVES. Against Against 5 - RELATING TO DISCLOSURE OF THE Shareholder COMPANY'S POLITICAL CONTRIBUTIONS. Against Against 6 - RELATING TO CONSIDERATION OF A Shareholder RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTAND- ING STOCK HAVE ONE VOTE PER SHARE. Against Against 7 - RELATING TO ALLOWING HOLDERS OF Shareholder 10% OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. Company Name Meeting Date CUSIP Ticker GILEAD SCIENCES, INC. 5/12/11 GILD Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 – JOHN F. COGAN For 02 – ETIENNE F. DAVIGNON For 03 – JAMES M. DENNY For 04 – CARLA A. HILLS For 05 – KEVIN E. LOFTON For 06 – JOHN W. MADIGAN For 07 – JOHN C. MARTIN For 08 – GORDON E. MOORE For 09 – NICHOLAS G. MOORE For 10 – RICHARD J. WHITLEY For 11 – GAYLE E. WILSON For 12 – PER WOLD-OLSEN For For 2 – TO RATIFY THE SELECTION OF ERNST Issuer & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING 12/31/11. For For 3 – TO APPROVE THE AMENDED AND Issuer RESTATED GILEAD SCIENCES, INC. CODE SECTION 162(M) BONUS PLAN AND CER- TAIN PERFORMANCE-BASED PROVISIONS THEREUNDER. For For 4 – TO APPROVE AMENDMENTS TO Issuer GILEAD’S RESTATED CERTIFICATE OF INCORPORATION TO ADOPT MAJORITY VOTING STANDARDS. For For 5 – TO APPROVE AMENDMENTS TO Issuer GILEAD’S AMENDED AND RESTATED BY- LAWS TO PERMIT HOLDERS OF AT LEAST 20% OF THE VOTING POWER OF THE OUT- STANDING CAPITAL STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. For For 6 – TO VOTE ON AN ADVISORY RESOLU- Issuer TION TO APPROVE THE COMPENSATION OF GILEAD’S NAMED EXECUTIVE OFFICERS AS PRESENTED IN ITS PROXY STATEMENT. For 1 Year 7 – TO VOTE ON AN ADVISORY BASIS AS Issuer TO THE FREQUENCY WITH WHICH EXECUTIVE OFFICER COMPENSATION WILL BE SUBJECT TO FUTURE ADVISORY STOCKHOLDER VOTES. Company Name Meeting Date CUSIP Ticker GROUP 1 AUTOMOTIVE, INC. 5/13/11 GPI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - LOUIS E. LATAIF For 02 - STEPHEN D. QUINN For For 2 - ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For 1 Year 3 - ADVISORY VOTE ON THE FREQUENCY Issuer OF EXECUTIVE COMPENSATION ADVISORY VOTES. For For 4 - RATIFICATION OF THE APPOINTMENT Issuer OF ERNST & YOUNG LLP AS INDEPEN- DENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING 12/31/2011. Company Name Meeting Date CUSIP Ticker RUSH ENTERPRISES, INC. 5/17/11 RUSH.A Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - W. MARVIN RUSH For 02 - W. M. "RUSTY" RUSH For 03 - JAMES C. UNDERWOOD For 04 - HAROLD D. MARSHALL For 05 - THOMAS A. AKIN For 06 - GERALD R. SZCZEPANSKI For For 2 - PROPOSAL TO RATIFY THE APPOINT- Issuer MENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL 2011 YEAR. For For 3 - PROPOSAL TO APPROVE THE AMEND- Issuer MENT AND RESTATEMENT OF THE RUSH ENTERPRISES, INC. 2006 NON-EMPLOYEE DIRECTOR STOCK PLAN. For For 4 - ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For 3 Years 5.ADVISORY VOTE ON THE FREQUENCY Issuer OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker RUSH ENTERPRISES, INC. 5/17/11 RUSH.B Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - W. MARVIN RUSH For 02 - W. M. "RUSTY" RUSH For 03 - JAMES C. UNDERWOOD For 04 - HAROLD D. MARSHALL For 05 - THOMAS A. AKIN For 06 - GERALD R. SZCZEPANSKI For For 2 - PROPOSAL TO RATIFY THE APPOINT- Issuer MENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL 2011 YEAR. For For 3 - PROPOSAL TO APPROVE THE AMEND- Issuer MENT AND RESTATEMENT OF THE RUSH ENTERPRISES, INC. 2006 NON-EMPLOYEE DIRECTOR STOCK PLAN. For For 4 - ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For 3 Years 5.ADVISORY VOTE ON THE FREQUENCY Issuer OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker FUEL SYSTEMS SOLUTIONS, 5/18/11 35952W103 FSYS INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 – NORMAN L. BRYAN For 02 – JOSEPH E. POMPEO For For 2 – TO RATIFY THE AUDIT COMMITTEE’S Issuer APPOINTMENT OF PRICEWATERHOUSE- COOPERS LLP AS OUR INDEPENDENT AUDITORS FOR FISCAL YEAR 2011. For For 3 – TO APPROVE, ON AN ADVISORY BASIS, Issuer THE 2 For 1 Year 4 – TO SELECT, ON AN ADVISORY BASIS, Issuer THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker STATE STREET CORP. 5/18/11 STT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a.K. BURNES For 1b.P. COYM For 1c.P. de SAINT-AIGNAN For 1d.A. FAWCETT For 1e.D. GRUBER For 1f.L. HILL For 1g.J. HOOLEY For 1h.R. KAPLAN For 1i.C. LAMANTIA For 1j.R. SERGEL For 1k.R. SKATES For 1l.G. SUMME For 1m.R. WEISSMAN For For 2.TO APPROVE AN ADVISORY PROPOSAL Issuer ON EXECUTIVE COMPANSATION. For 1 Year 3.TO APPROVE AN ADVISORY PROPOSAL Issuer ON THE FREQUENCY OF FUTURE ADVISORY PROPOSALS ON EXECUTIVE COMPENSATION. For For 4.TO APPROVE THE 2011 SENIOR Issuer EXECUTIVE ANNUAL INCENTIVE PLAN. For For 5.TO RATIFY THE SELECTION OF ERNST Issuer & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Against Against 6.TO ACT ON A SHAREHOLDER PROPO- Shareholder SAL RELATING TO DISCLOSURE OF CERTAIN POLITICAL CONTRIBUTIONS. Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/19/11 INTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY For 1B - ELECTION OF DIRECTOR: SUSAN L. DECKER For 1C - ELECTION OF DIRECTOR: JOHN J. DONAHOE For 1D - ELECTION OF DIRECTOR: REED E. HUNDT For 1E - ELECTION OF DIRECTOR: PAUL S. OTELLINI For 1F - ELECTION OF DIRECTOR: JAMES D. PLUMMER For 1G - ELECTION OF DIRECTOR: DAVID S. POTTRUCK For 1H - ELECTION OF DIRECTOR: JANE E. SHAW For 1I - ELECTION OF DIRECTOR: FRANK D. YEARY For 1J - ELECTION OF DIRECTOR: DAVID B. YOFFIE For For 2 - RATIFICATION OF SELECTION OF Issuer ERNST & YOUNG LLP AS OUR INDEPEN- DENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR. For For 3 - AMENDMENT AND EXTENSION OF THE Issuer 2 For For 4 - AMENDMENT AND EXTENSION OF THE Issuer 2 For For 5 - ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For 1 Year 6 - ADVISORY VOTE ON THE FREQUENCY Issuer OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker VEECO INSTRUMENTS INC. 5/19/11 VECO Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - THOMAS GUTIERREZ 02 - GORDON HUNTER For 03 - PETER J. SIMONE For For 2 - APPROVAL OF THE ADVISORY VOTE Issuer ON EXECUTIVE COMPENSATION. For 3 Years 3 - THE FREQUENCY OF HOLDING AN Issuer ADVISORY VOTE ON EXECUTIVE COMPENSATION. For For 4 - APPROVAL OF THE VEECO MANAGE- Issuer MENT BONUS PLAN. For For 5 - RATIFICATION OF THE APPOINTMENT Issuer OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Company Name Meeting Date CUSIP Ticker UNITEDHEALTH GROUP INC. 5/23/11 91324P102 UNH Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a.WILLIAM C. BALLARD, JR. For 1b.RICHARD T. BURKE For 1c.ROBERT J. DARRETTA For 1d.STEPHEN J. HEMSLEY For 1e.MICHELE J. HOOPER For 1f.RODGER A. LAWSON For 1g.DOUGLAS W. LEATHERDALE For 1h.GLENN M. RENWICK For 1i.KENNETH I. SHINE, M.D. For 1j.GAIL R. WILENSKY, PH. D. For For 2.APPROVAL, BY A NON-BINDING Issuer ADVISORY VOTE, OF EXECUTIVE COMPENSATION. For 1 Year 3.RECOMMENDATION, BY A NON-BINDING Issuer ADVISORY VOTE, OF THE FREQUENCY OF HOLDING A SAY-ON-PAY VOTE. For For 4.APPROVAL OF THE UNITEDHEALTH Issuer GROUP 2 For For 5.APPROVAL OF AN AMENDMENT TO THE Issuer UNITEDHEALTH GROUP 1993 EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE THEREUNDER. For For 6.RATIFICATION OF THE APPOINTMENT Issuer OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING 12/31/11. Company Name Meeting Date CUSIP Ticker WESCO INTERNATIONAL, INC. 5/25/11 95082P105 WCC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - GEORGE L. MILES, JR. For 02 - JOHN K. MORAN For 03 - JAMES L. SINGLETON For For 2.ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For 1 Year 3.TO RECOMMEND, BY NON-BINDING Issuer VOTE, THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. For For 4.RATIFY THE APPOINTMENT OF PRICE- Issuer WATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Company Name Meeting Date CUSIP Ticker ALLIANCE DATA SYSTEMS 6/7/11 ADS CORPORATION Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - BRUCE K. ANDERSON For 02 - ROGER H. BALLOU For 03 - E. LINN DRAPER, JR. For For 2 - APPROVAL OF EXECUTIVE Issuer COMPENSATION. For 1 Year 3 - APPROVAL OF THE FREQUENCY OF Issuer AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. For For 4 - TO RATIFY THE SELECTION OF Issuer DELOITTE & TOUCHE LLP AS THE INDE- PENDENT REGISTERED PUBLIC ACCOUNT- ING FIRM OF ALLIANCE DATA SYSTEMS CORPORATION FOR 2011. Company Name Meeting Date CUSIP Ticker CHESAPEAKE ENERGY CORP. 6/10/11 CHK Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - AUBREY K. MCCLENDON For 02 - DON NICKLES For 03 - KATHLEEN M. EISBRENNER 04 - LOUIS A. SIMPSON For For 2 - TO APPROVE AN AMENDMENT TO OUR Issuer LONG TERM INCENTIVE PLAN. For For 3 - TO RATIFY THE APPOINTMENT OF Issuer PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 12/31/11. For For 4 - AN ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For 1 Year 5 - AN ADVISORY VOTE ON THE FRE- Issuer QUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Against Against 6 - SHAREHOLDER PROPOSAL REQUESTING Shareholder AN ADVISORY SHAREHOLDER VOTE ON DIRECTOR COMPENSATION. Company Name Meeting Date CUSIP Ticker ALLEGIANT TRAVEL CO. 6/14/11 01748X102 ALGT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 – MONTIE BREWER For 02 – GARY ELLMER For 03 – TIMOTHY P. FLYNN 04 – MAURICE J. GALLAGHER, JR. 05 – CHARLES W. POLLARD 06 – JOHN REDMOND For For 2 – APPROVAL OF ADVISORY RESOLUTION Issuer APPROVING EXECUTIVE COMPENSATION. For 3 Years 3 – ADVISORY VOTE ON FREQUENCY OF Issuer VOTES ON EXECUTIVE COMPENSATION. For For 4 – RATIFICATION OF ERNST & YOUNG, LLP Issuer AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Company Name Meeting Date CUSIP Ticker DRAGONWAVE INC. 6/14/11 26144M103 DRWI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - GERRY SPENCER For 02 - PETER ALLEN For 03 - JEAN-PAUL COSSART For 04 - RUSSELL FREDERICK For 05 - CLAUDE HAW For 06 - THOMAS MANLEY For 07 - TERRY MATTHEWS For For 02 - APPOINTMENT OF ERNST & YOUNG Issuer LLP AS AUDITORS OF DRAGONWAVE INC. FOR THE ENSUING YEAR AT REMUNERA- TION TO BE FIXED BY THE BOARD OF DIRECTORS OF DRAGONWAVE, INC. Company Name Meeting Date CUSIP Ticker AEROPOSTALE, INC. 6/16/11 ARO Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 – RONALD R. BEEGLE For 02 – ROBERT B. CHAVEZ For 03 – MICHAEL J. CUNNINGHAM For 04 – EVELYN DILSAVER For 05 – JULIAN R. GEIGER For 06 – JOHN H. HAUGH For 07 – KARIN HIRTLER-GARVEY For 08 – JOHN D. HOWARD For 09 – THOMAS P. JOHNSON For 10 – DAVID B. VERMYLEN For For 2 – TO APPROVE AN EXTENSION OF THE Issuer TERM OF OUR AMENDED AND RESTATED 2002 LONG-TERM INCENTIVE PLAN, AS WELL AS CERTAIN OTHER ADMINISTRA- TIVE UPDATES TO THE PLAN. For For 3 – TO HOLD AN ADVISORY VOTE ON Issuer EXECUTIVE COMPENSATION. For 3 Years 4 – TO HOLD AN ADVISORY VOTE ON THE Issuer FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. For For 5 – TO RATIFY THE SELECTION BY THE Issuer AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF DELOITTE & TOUCHE LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 28, 2012. Company Name Meeting Date CUSIP Ticker GAMESTOP CORP. 6/21/11 36467W109 GME Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - STANLEY STEINBERG For 02 - GERALD R. SZCZEPANSKI For 03 - LAWRENCE S. ZILAVY For For 2 - TO VOTE FOR AND APPROVE, ON A Issuer NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. For 1 Year 3 - TO VOTE, ON A NON-BINDING, ADVISORY Issuer BASIS, ON THE FREQUENCY OF VOTING ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. For For 4 - PROPOSAL TO APPROVE THE Issuer GAMESTOP CORP. 2 For For 5 - PROPOSAL TO RATIFY THE APPOINT- Issuer MENT OF BDO USA, LLP AS THE INDEPEN- DENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING JANUARY 28, 2012. Company Name Meeting Date CUSIP Ticker DELTA AIR LINES, INC. 6/30/11 DAL Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For For 1A - RICHARD H. ANDERSON For 1B - EDWARD H. BASTIAN For 1C - ROY J. BOSTOCK For 1D - JOHN S. BRINZO For 1E - DANIEL A. CARP For 1F - JOHN M. ENGLER For 1G - MICKEY P. FORET For 1H - DAVID R. GOODE For 1I - PAULA ROSPUT REYNOLDS For 1J - KENNETH C. ROGERS For 1K - KENNETH B. WOODROW For For 2.TO APPROVE, ON AN ADVISORY BASIS, Issuer THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. For 1 Year 3.TO RECOMMEND, ON AN ADVISORY Issuer BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. For For 4.TO RATIFY THE APPOINTMENT OF Issuer ERNST & YOUNG LLP AS DELTA'S INDE- PENDENT AUDITORS FOR THE YEAR END- ING DECEMBER 31, 2011. Against Against 5.STOCKHOLDER PROPOSAL REGARDING Shareholder CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Wexford Trust By (Signature and Title)* /s/James S. Head James S. Head, Vice-President and Treasurer DateAugust 19, 2011 * Print the name and title of each signing officer under his or her signature.
